ON APPLICATION FOR REHEARING
Decided May 21, 1937
By THE COURT
The defendant appellant makes application for rehearing for the following reasons:
(1) Because he has not been allowed or granted all his constitutional rights.
We do not know of any such rights of which the defendant appellant has been deprived and none are pointed out in the application.
(2) Because the court did not take into consideration the variances between the indictment and the proof thereof.
The court considered all the matters brought before it by the bill of exceptions or the brief of counsel.
(3) Because this court held that the errors complained of were minor, whereas they form the basis of the prosecution of the defendant.
The only point that we considered as “minor” was the error in the charge of the court in reference to the inference that could be drawn from the finding of the chickens at the home of the defendant appellant. This we think falls within the provisions of §13445-5 GC. This section is also pertinent to the second ground of the application.
Application denied.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.
ON MOTION TO CERTIFY
Decided May 21, 1937
By THE COURT
The appellant moves the court to certify the record in this case to the Supreme Court, on the ground that it is in conflict with the judgment of the Court of Appeals of Cuyahoga County, in the case of Knight v State, 1 Abs 520.
In the judgment of this court there is no such similarity between this case and Ihe case referred to, which would pei'mit us to certify the record in this case as in conflict with the Cuyahoga County case.
Motion overruled.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.